                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                     Case No. 19CR4441-LAB

                                             Plaintiff,
                vs.
                                                                     JUDGMENT OF DISMISSAL
 JOSE LUIS LUCERO-PERU,


                                          Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has gr~nted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict,· finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)




                   f✓ I                                                  I - I JC~
 Dated:
              {L   rG(       7_____. . . - - - · · · ·                               cF~a--='llo '--~------
                                                                                   __.......
                                                              --H-o-n:--~-.-lli-am_V
                                           fF:: f\ ;1\,, \[;:'. lfJ)united   tates Magistrate Judge

                                       r-~~~ b 2019]
                                       L____ .us. ·--------- . .
                                      CU::.HI<UISTI \iCf { :uu1-n
                                 SOUTH[HN IJISITHCT 01° CALIFORf'!IA
                                 BY              _ _ _ _ DE.PU rY
